DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump assembly integrated entirely into the recess” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  In this instance, Applicant’s supplied figures do not depict any view of the pump assembly 120 being integrated entirely in the recess 138.  Applicant’s specification makes clear (at paras. 46-47) that pistons 624 of pump assembly 120 extend through oil seals 628 into the pump manifold 121 in order to pressurize liquid within pump manifold 630.  Due to this, it appears that at least the pistons 624 of the pump assembly 120 are not “integrated entirely” within the recess 138.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "121" and "630" have both been used to designate “pump manifold”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate two entirely different regions of the pressure washer (see “120” in Fig. 2 vs. “120” in Fig. 6).  As such, it is not made clear where the “pump assembly 120” actually begins and ends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 should read “having a single recess, wherein”
Claim 1, line 6 should read “from the engine[,] terminates”
Claim 1, line 7 should read “entirely into the recess[,] and attached”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites the limitation “A smaller size pressure washer”; this limitation renders the claim indefinite due to the use of the term “smaller size”.  The term “smaller size” is a relative term which renders the claim indefinite. The term “smaller size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this instance, in the spirit of expeditious, the Examiner respectfully recommends that Applicant simply delete “smaller size” from the claim in order to overcome this issue.
Claim 1, line 7 recites “a pump assembly integrated entirely into the recess”; this limitation renders the claim indefinite because it is not made clear what is meant by the phrasing “integrated entirely into the recess”.  At the outset, the Examiner notes that Applicant’s specification uses this phrasing verbatim (at paras. 8 & 43), but does not elaborate on its meaning.  As noted in the drawing objection previously above, Applicant’s figures do not show an arrangement of the pump assembly 120 being “integrated entirely” within the recess 138.  At best, Figure 2 depicts an exterior perspective view of the pressure washer with the pump assembly components not visible, and Figure 6 merely depicts an exploded view of the pump assembly 120 such that it is not discernable how the pump assembly 120 is “integrated entirely” within the recess 138.  Additionally, the Examiner respectfully notes that Applicant’s specification makes clear (at paras. 46-47) that the pistons 624 of the pump assembly 120 extend through oil seals 628 into the pump manifold 121 in order to pressurize liquid within pump manifold 630.  Due to this, it appears that at least the pistons 624 of the pump assembly 120 are not “integrated entirely” within the recess 138, but are only partially integrated into the recess 138.  Given these inconsistencies between the claim language and supplied figures, it becomes impossible to know what particular arrangement is required for the recited pump assembly.  For examination purposes herein, and given Applicant’s specification, the Examiner has interpreted this limitation as requiring the pump assembly to be integrated partially into the recess (i.e. pump pistons need not be located entirely in the recess).
Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0191091 to Steffes et al.
In regards to independent Claim 1, and with particular reference to Figures 1-2, Steffes et al. (Steffes) discloses:

(1)	A smaller size pressure washer (para. 2; “pressure washers”) comprising: a) an engine (22; Fig. 1) comprising i. a crankshaft (28; Fig. 2) extending away from the engine (apparent in Fig. 2); and ii. a base (32; Fig. 2); b) a one-piece engine bottom cover (26; Fig. 2) having a single recess (51) wherein the crankshaft that extends away from the engine, terminates in the recess (apparent in Fig. 2); c) a pump assembly (48, 64) integrated entirely into the recess (see the 112b rejection above), attached to the crankshaft (this is apparent in Fig. 2; in particular, when the pump manifold 54 is attached to the engine bottom cover 26, the pistons 64 are at least partially located within the recess 51); d) a pump manifold (54) attached to the engine bottom cover (via bolts 74; Fig. 2); and e) a single lubricating liquid (“additional oil”; para. 29) sealed entirely in the recess (Applicant’s specification defines this as “no access for lubricating liquid to pass from the recess 138 to any other part of the pressure washer” at paragraph 43; in Steffes, para. 30 discloses that threaded plugs can be disposed in the oil passages 58 to prevent oil in recess 51 from migrating toward the engine 22; as such, these plugs and the oil seal 42 entirely seal the oil in the recess 51).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,980,220 to Mazzucato et al.
In regards to independent Claim 1, and with particular reference to Figures 1-2 & 4, Mazzucato et al. (Mazzucato) discloses:

(1)	A smaller size pressure washer (Abstract; “high pressure water pump system”) comprising: a) an engine (20; Figs. 1-2) comprising i. a crankshaft (24; Fig. 2) extending away from the engine (apparent in Fig. 2); and ii. a base (22; Fig. 2); b) a one-piece engine bottom cover (30; Fig. 2) having (i.e. forming) a single recess (36/68) wherein the crankshaft that extends away from the engine, terminates in the recess (apparent in Fig. 4); c) a pump assembly (62, 72) integrated entirely into the recess (see the 112b rejection above), attached to the crankshaft (this is apparent in Fig. 4; pistons 72 are at least partially located within the recess 36/68); d) a pump manifold (66; Figs. 2 & 4) attached to the engine bottom cover (via bolts 90; Fig. 2); and e) a single lubricating liquid (“oil”) sealed entirely in the recess (“"O"-ring 57 creates a seal that prevents the ingress and egress of materials to and from oil filled pump chamber 68 when intermediate flange 30 is compressively associated with pump 60”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0081260 to Klika et al. in view of US 5,980,220 to Mazzucato et al.
In regards to independent Claim 1, and with particular reference to Figure 2, Klika et al. (Klika) discloses:

(1)	A smaller size pressure washer (Abstract; “pressure washer system”) comprising: a) an engine (212) comprising i. a crankshaft (226) extending away from the engine (apparent in Fig. 2); and ii. a base (218; Fig. 2); b) a one-piece engine bottom cover (lowermost housing 268; Fig. 2) having (i.e. forming) a single recess (apparent in Fig. 2) wherein the crankshaft that extends away from the engine, terminates in the recess (apparent in Fig. 2; see also para. 31); c) a pump assembly (250-262; Fig. 2) integrated entirely into the recess (see the 112b rejection above), attached to the crankshaft (both are apparent in Fig. 2); d) a pump manifold (uppermost housing 268, which forms ports 264; Fig. 2) attached to the engine bottom cover (integrally; para. 32; “integrally formed”)

Although Klika discloses much of Applicant’s recited invention, he does not further disclose a single lubricating liquid sealed entirely in the recess, as claimed (Klika does not detail any lubrication details for the pump assembly 250-262).
However, as noted previously above, Mazzucato discloses another engine-driven axial piston pump for use in pressure washers, wherein the pump is mounted within a single recess (36/68) having a single lubricating liquid (“oil”) sealed entirely therein (col. 5, lines 28-32 & 46-48).  In these disclosures, Mazzucato clearly discloses the known use of an oil filled pump recess for the purposes of lubricating the pump components therein.  Mazzucato further discloses sealing this lubricating oil within the recess in order to prevent the ingress and egress of materials to and from oil filled pump chamber 68, thereby ensuring reliable lubrication without contamination.  It is vastly well known in the art of piston pumps to utilize lubricating fluid for minimizing friction and heat of the pump during operation.  Therefore, to one of ordinary skill desiring a pressure washer pump having reliable lubrication, it would have been obvious to utilize the techniques disclosed in Mazzucato in combination with those seen in Klika in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Klika’s recess to be oil filled (as taught in Mazzucato) in order to obtain predictable results; those results being a more efficient piston pump assembly that reduces friction and heat during operation, thereby improving the overall operational lifespan thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC